ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of-this court was entered on February 12, 1974 (291 So.2d 15) reversing the judgment and sentence of the Circuit Court for Monroe County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed February 26, 1975 (310 So.2d 729) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings.
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on March 26, 1974 is withdrawn, the judgment of this court heretofore filed in this cause on February 12, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion of this court, and the judgment and sentence of the trial court here appealed is affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).